Citation Nr: 1627612	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-45 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Philadelphia, Pennsylvania in July 2012.  A written transcript of the hearing is of record.

In November 2013, the Board reopened and remanded the issue of service connection for COPD, along with the issues of service connection for a bilateral eye disorder, bilateral hearing loss, and tinnitus.  In March 2014, the agency of original jurisdiction (AOJ) granted service connection for bilateral hearing loss and tinnitus.  Thus, those issues are no longer on appeal.


FINDING OF FACT

In March 2014, the Veteran expressed satisfaction of his "disagreement/appeal on all issues" and his desire to "withdraw my disagreement/appeal."


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for COPD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a bilateral eye disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  The withdrawal may be made by the appellant or his authorized representative.  Id.  On a March 2014 Appeal Status Election form, the Veteran expressed satisfaction of his "disagreement/appeal on all issues" and his desire to "withdraw my disagreement/appeal."  Thus, the Board finds that the criteria for withdrawal of the claims for service connection for COPD and a bilateral eye disorder have been met.  Id.  

Although the Veteran's service representative presented argument on the issues on appeal in an April 2016 brief, that brief cannot serve to reinstate the withdrawn COPD and bilateral eye disorder appeals, as it was received more than one year after the March 2010 rating decision upon which the appeal is based, and more than 60 days after the September 2010 issuance of the statement of the case in the matter. 38 C.F.R. § 20.204

As the claims for service connection for COPD and a bilateral eye disorder have been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for COPD and a bilateral eye disorder, and the appeal as to those issues is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).



ORDER

The appeal with regard to the denial of service connection for COPD is dismissed.

The appeal with regard to the denial of service connection for a bilateral eye disorder is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


